Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  August 2, 2017                                                                                      Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  156035 & (108)(109)(115)                                                                               David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
  BURT HOLT,                                                                                             Kurtis T. Wilder,
           Plaintiff-Appellee,                                                                                       Justices


  v                                                                SC: 156035
                                                                   COA: 330076
                                                                   Wayne CC: 12-007202-NI
  AMARILD USHE and RELIABLE
  TRANSPORTATION SPECIALISTS, INC.,
           Defendants-Appellants,
  and
  CONTAINERPORT GROUP, INC.,
             Defendant.
  _________________________________________/

         On order of the Court, the motion for immediate consideration and the motion to
  file reply brief are GRANTED. The motion to confirm maintenance of stay pending
  appeal without further bond is DENIED.

        The application for leave to appeal the May 23, 2017 judgment of the Court of
  Appeals remains pending.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          August 2, 2017
         d0801
                                                                              Clerk